United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Tim Egbuchunam, for the appellant
Office of Solicitor, for the Director

Docket No. 11-273
Issued: September 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2010 appellant, through her representative, filed a timely appeal from
the September 23, 2010 merit decision of the Office of Workers’ Compensation Programs
(OWCP), which found that she received an overpayment of compensation. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant received an overpayment of compensation from April 24
to November 9, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 25, 2008 appellant, then a 49-year-old nurse, filed a claim alleging that she
experienced numbness and pain in her hands and wrists in the course of her employment, which
included typing. OWCP accepted her claim for bilateral carpal tunnel syndrome.
On April 24, 2009 appellant underwent surgical decompression of the right median nerve.
On June 19, 2009 she underwent the same procedure on the left. OWCP paid compensation for
temporary total disability on the periodic rolls beginning April 24, 2009 until appellant returned
to work for four hours a day on November 9, 2009.
On March 15, 2010 OWCP issued a preliminary determination that appellant had
received a $20,542.48 overpayment of compensation from April 24 to November 9, 2009. It
stated that appellant was entitled to compensation for only four hours a day for this period.
During a telephone hearing on June 30, 2010, OWCP’s hearing representative explained
that appellant had a February 14, 2000 injury under a separate claim, which OWCP had accepted
for neck, back and right shoulder problems as well as a herniated disc and depressive reaction.
The hearing representative noted that appellant had returned to work for four hours a day as a
nurse on February 23, 2007 and that OWCP reduced her compensation benefits accordingly.
Thus, it was OWCP’s preliminary determination that appellant had received an overpayment, as
she was in receipt of compensation for partial disability from her earlier injury when she
received compensation for total disability for her later carpal tunnel injury.
In a decision dated September 23, 2010, OWCP’s hearing representative found that
appellant had received a $20,542.48 overpayment of compensation from April 24 to
November 9, 2009. The hearing representative further found that appellant was at fault in the
creation of the overpayment and that she should repay the debt at the rate of $200.00 per month.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of her duty.2 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.3
FECA further provides that when an overpayment of compensation has been made
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.4

2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

5 U.S.C. § 8129(a).

2

ANALYSIS
OWCP based its preliminary determination and its September 23, 2010 final decision on
evidence that does not appear in the case record. It states that appellant was in receipt of
compensation for partial disability under another claim, but the Board is unable to confirm this
assertion because OWCP did not include in the record any documentation of appellant’s
continuing entitlement under the earlier claim.
The evidence that appears in the record on appeal, appellant underwent surgery for the
accepted condition on April 24 and June 19, 2009, was totally disabled for work until
November 9, 2009, and accordingly received compensation for her temporary total disability. As
there is no evidentiary basis to support a finding that the receipt of this compensation caused an
overpayment, the Board will set aside OWCP’s September 23, 2010 decision. Fact of
overpayment is not established.
CONCLUSION
The Board finds that OWCP has not established that appellant received an overpayment
of compensation from April 24 to November 9, 2009.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: September 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

